Citation Nr: 1639835	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-28 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's mother, Veteran's friend


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to February 1975.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of multiple decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In a decision of November 2013, the Board denied entitlement to service connection for hypertension, and denied entitlement to an increased rating for status post meningitis.  At that same time, the Board found that new and material evidence had, in fact, been received sufficient to reopen the Veteran's previously-denied claims for service connection for right ear hearing loss disability, tinnitus, and an acquired psychiatric disorder other than PTSD, and, accordingly remanded those issues for adjudication on a de novo basis.

In a rating decision of March 2014, the RO granted entitlement to service connection for bilateral hearing loss and tinnitus. Accordingly those issues, which were formerly on appeal, are no longer before the Board. 

The claim was returned to the Board in December 2015, at which point the Board remanded the claim for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Remand is necessary prior to adjudicating this claim.  

A January 2008 mental health intake shows the Veteran complained that he had been depressed "for a long time, mainly because of the service."  He also noted that his brother died from an accidental shooting in 1999 and the Veteran claimed that his brother "talks to him all the time."

At a June 2011 psychiatric evaluation, the Veteran endorsed nightmares of being in the hospital with Meningitis.  

In December 2011, the Veteran's physician noted his denial of PTSD symptoms and concluded that his depression primarily stems from his medical problems and chronic back pain.  

A VA examination was conducted in December 2013.  The examiner indicated that he did not review the Veteran's claims file, as it was it unavailable at the time of the examination, but that electronic medical records were reviewed, although it was noted that VBMS and Virtual VA files were also unavailable.  The examiner noted that the Veteran had been diagnosed with dysthymia. The Veteran stated that his current symptoms include night sweats, nightmares, voices, and ringing in his ears.  He also stated that he is depressed all the time and that his nightmares are "about the way they gave a shot in the Army and I try to run in my dreams because I'm scared."  The Veteran also reported that he is stressed about his medication and that he was depressed because his medical doctors did not want to give him his medication.

The examiner concluded that that the Veteran has a history of treatment for depression and opined that the claimed condition is less likely than not (less than 50% probability) incurred in or caused by military service.  In support of this opinion, the examiner stated that 

"[The Veteran's] last treating VA psychiatrist suspected that Veteran's depression stemmed from his medical conditions. With data collection regarding his social/personal history, his writer ascertained that Veteran's depression is multi-faceted and is inclusive of his poor relational history with his wives, lack of relationships with his 7 children, lack of friendships, history of alcohol and drug abuse, current medical complaints, and concerns about finances. Although Veteran attributes his depression to his time in service, there is no evidence to suggest that his depression was related to military service." 

In an October 2014 mental health intake, the Veteran reported that he had PTSD due to meningitis in the military.  Specifically, he indicated that the trauma of being suddenly sick at age 21 caused fear and depression and that he currently has fear of catching a cold of getting the flu.  

In October 2015, the Veteran called the VA National Suicide Prevention Hotline requesting help in obtaining service connection for spinal and brain meningitis he suffered in service.  He denied any suicidal ideation, plan or intent.    

Pursuant to the Board remand, the Veteran underwent a VA examination in March 2016.  The examiner noted a diagnosis of persistent depressive disorder (dysthymia).  The Veteran reported frustration with the findings of the December 2013 VA examiner.  He stated that his although the examiner found that his PTSD is due to his family, his family is not the cause of his PTSD.  Rather he attributed his psychiatric disorder to a personal assault.  Specifically, he stated that "when [he] was in the Army, [he] got jumped."  He elaborated that he was assigned to be a platoon guide and ordered soldiers to do pushups after they refused to follow directions.  He stated that they became angry with him and instigated a physical fight, resulting in the Veteran being beaten badly.  The Veteran stated that he was hospitalized due to head injuries and he was "fighting for his life."  The examiner noted that the Veteran's service treatment records show treatment in the emergency room for a laceration on his left hand secondary to a human bite."  However, the Veteran denied being bitten.  

The examiner opined that "based on the results of the current examination presented above, there is no clear evidence to suggest that the Veteran's mental health symptoms are related to his military service." 

The Board finds that a clarifying opinion is necessary. While the examiner stated that there was "no clear evidence" to support the Veteran's claim, the Board finds this opinion to be inadequate as the examiner did not provide a sufficient rationale, to include consideration of the Veteran's lay statements, to support this opinion.  Additionally, the Veteran, through both the treatment records and his statements, has offered multiple theories of his claim and an addendum opinion is necessary to address these theories. 
  
Additionally, although the Veteran specifically excluded a claim of PTSD, at the March 2016 VA examination, he again raised the issue of PTSD in the context of a personal assault.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

If a PTSD claim is based on in-service assault, as in this case, evidence from sources other than the veteran's service medical records may corroborate the veteran's account of the stressor incident. VA will not deny a PTSD claimed based on in-service personal assault without first advising the veteran that evidence from alternative sources other than service medical records may constitute credible supporting evidence. See 38 C.F.R. § 3.304 (f)(5); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). In this case, the RO did not provide adequate notice to the Veteran as outlined above. On remand, the AOJ should provide such notice to the Veteran.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a notice letter to his current address of record that complies with the notification requirements of 38 C.F.R. § 3.304 (f)(5). The letter should advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his stressor relating to an in-service assault. Inclusion of VA Form 21-0781a, without any further explanation in the body of the notice letter as requested above, will not suffice.

2. Return the claims file to the March 2016 VA examiner or, if that examiner is unavailable, to another suitably qualified VA examiner. The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The rationale for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion. If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner must provide all relevant psychiatric diagnoses. 

For each disorder diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (probability equal to or greater than 50 percent) related to the Veteran's service.  Specifically, the examiner must address:

a. Whether any diagnosed psychiatric disorder is due to service.

b. Whether any diagnosed psychiatric disorder is secondary to his in-service meningitis or residuals thereof.

c. Whether any diagnosed psychiatric disorder is as result of an in-service assault.  

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions. All tests deemed necessary by the examiner must be performed if an examination is requested.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training).

3. Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




